Citation Nr: 1206069	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include depression.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to a compensable rating for residuals of a right ankle sprain, rated noncompensable prior to April 20, 2010 and 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970 with service in Vietnam from November 1969 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta (Decatur), Georgia that continued to evaluate the Veteran's right ankle disorder as noncompensable and denied service connection for depression and a right knee disorder.  In a September 2010 rating decision the RO increased the rating assigned for the right ankle disorder to 10 percent disabling, effective April 2010.   

The Veteran provided testimony before the undersigned at a hearing at the RO in December 2011 (Videoconference).  A transcript is of record.

The Veteran has submitted additional evidence directly to the Board, accompanied by a waiver of local jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran's service personnel and treatment records show that he had a military occupational specialty of a general warehouseman and stock clerk.  Service personnel records show a "combat history" consisting of participation in counter insurgency operations from November 1969 and July 1970.  A March 1970 treatment record includes a provisional diagnosis of depression, immature personality type, and borderline mental retardation.  He was referred to psychiatry due to an inability to perform his job.  He admitted to being a loner without many friends, but denied depression or suicidal thoughts.  On examination, he was slightly depressed with grossly below or below average intelligence.  He was subsequently evaluated to determine his fitness for duty.  A March 1970 mental status examination revealed no evidence of disabling neurosis, psychosis, or organic brain disease.  The impression was that there was no psychiatric illness and he was fit for duty psychiatrically.  An October 1970 separation report of medical examination was negative for any complaints, treatments, or diagnoses relating to a psychiatric disorder.  

In his initial claim for VA compensation in December 1970, the Veteran did not report a psychiatric disability.

During his December 2011 videoconference hearing, the Veteran testified that he came under enemy fire on a number of occasions.  He stated that he had been taking medication for depression for 40 to 45 years.  He stated that he started to take medication while he was in Vietnam and had been on different medications for depression since that time.  He indicated that he sought treatment in Jacksonville, then in Charleston after he was discharged.  In 1980 he was hospitalized at Southern Regional Hospital in Jonesboro because he was suicidal.  He indicated that since PTSD was not known at that time, he thought he was treated for depression.  He stated that six different VA doctors had diagnosed him as having PTSD for which he was sent to "Macintosh Trail," by way of a contract with Taylor VA Hospital, for treatment.

None these reported treatment records are in the claims folder or Virtual VA.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

It appears that some of the reported treatment records may have been created at VA or other Federal facilities.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between a current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

Reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  

VA treatment records include current findings of major depression, anxiety disorder, not otherwise specified; and rule out PTSD.  Other records show findings of adjustment disorder and generalized anxiety disorder.  The Veteran's testimony suggests a continuity of symptomatology, although some of his testimony, such his reports of in-service anti-depressant prescriptions appear contrary to evidence in the service treatment records.

An examination is needed to determine the correct current psychiatric diagnoses and to obtain an opinion as to whether these disabilities had their onset in service or are otherwise related to service.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. §  3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994). 

It appears that medical records remain outstanding.  During his December 2011 videoconference hearing, the Veteran reported that in regards to his right ankle, he currently went to physical therapy twice a week and saw a doctor once a month.  He sought treatment from Atlantic Orthopeadics, Georgia Bone and Joint, and Dryer Physical Therapy, which was contracted through the Atlanta VA Medical Center.  He also reported that since his discharge from service, he had undergone three right knee surgeries due to pain and received treatment for his knee disorder from Doctors Levine, Finley, Globe, and Steele, as well as treatment from "Atlantic Medical Joint".

The records have been adequately identified and are relevant to the instant claims; VA must make efforts to obtain them.  38 U.S.C.A. § 5103(a).

The record was held open for 30 days after the December 2011 hearing to allow for the submission of treatment records.  To date, these records have not been submitted by the Veteran or his representative. 

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will ask the claimant to provide a release to obtain the records.  Since becoming aware of the private treatment records identified at the December 2011 hearing, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).   

During the December 2011 hearing, the Veteran reported that he injured his right knee at the same time that he injured his service-connected right ankle in Vietnam.  His service treatment records report that he was put in a short leg cast for two to three weeks for severe right ankle sprain in June 1970.  A discharge record from the Naval Hospital in Jacksonville, Florida reflects that the Veteran was admitted for a right ankle sprain.  However, it appears that he was treated, and possibly hospitalized, for the injury for approximately six weeks and a discharge diagnosis was not provided.  

The claims folder contains no Naval Hospital treatment records from July to August 1970.  It is not clear from the record what efforts were made to obtain these records and there has been no formal finding that the records are unavailable.  Additional efforts are therefore, required.  38 U.S.C.A. § 5103A; See Washington v. Nicholson, 19 Vet. App. 362   (2005) (holding that where service treatment records are missing, VA has a duty to search for alternate of records). 

As the Veteran's service-connected right ankle disability contemplates evaluations on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. 

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, No. 2009-2169, 2011 WL 3672294 (Vet. App. Aug. 23, 2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).  

The Veteran was afforded a VA examination in May 2010 to determine the current severity of his service-connected right ankle disorder.  It was noted that dorsiflexion was from 0 to 20 degrees with pain at 16 degrees and plantar flexion was 0 to 45 degrees with pain and 40 degrees.  However, it was also reported that repetitive range of motion was possible with no additional degree of limitation.  The examiner reported that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, although it was reported that pain began at 16 degrees dorsiflexion and 40 degrees plantar flexion, it was not reported, at what point, if any, pain caused functional impairment, or whether there was any additional range of motion loss due to excess fatigability, incoordination, or flare-ups. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993)

The Veteran has a current right knee disorder diagnosed as status post right knee arthroscopy and knee arthralgia and has reported a continuity of symptomatology ever since his in-service injury in June 1970.  A VA examination is needed to determine whether any currently diagnosed right knee disorder is etiologically related to service or his service-connected right ankle disorder.

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

While the Veteran has been provided with notice as to how to substantiate entitlement to service connection on a direct basis, he has been provided specific notice under the VCAA as to the evidence needed to substantiate entailment ton a secondary basis. The Veteran has claimed, in the alternative, that his right knee disorder is secondary to his right ankle injury. 

The Court has held that a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

In November 2010, the Veteran filed an income-net worth and employment statement in which he reported that his right knee, foot, and shoulder disorders prevented him from working and that he had last worked in April 2010 as a truck driver.  Given the evidence of current right ankle disability, the Veteran's claim for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disability prevents him from securing or following gainful employment for which her education and occupational experience would otherwise qualify him.

The Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b)  in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) . Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's claim for service connection for a right knee disorder and the newly service-connected psychiatric disorder are inextricably intertwined with the claim for TDIU. 

The Veteran has raised claims for service connection for shortening of the right leg, to include as secondary to the service-connected right ankle.  This issue is also inextricably intertwined with the TDIU issue.

Furthermore, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a).  Therefore, such notice should be provided when developing the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate a claim of service connection for a right knee disorder on a secondary basis.

2.  Seek service treatment records from the Naval Hospital in Jacksonville, Florida dated from July to August 1970 with any necessary follow up requests.  If the records are not available, search alternate sources of records. 

Document the efforts to obtain necessary records and if the records are unavailable, make a finding to that effect. 

3.  Obtain all records of treatment for a right ankle and knee disorders at the Atlanta VA Medical Center since September 2011.  

4.  Ask the Veteran to provide information pertaining to the doctors who told him that he had PTSD, so that VA can request records of such treatment.  

5.  Ask the Veteran to provide authorizations for VA to obtain records of any private treatment right ankle, knee and psychiatric disabilities; including records of his treatment for right ankle and knee disabilities from Doctors Levine, Finley, Globe, and Steele, as well as treatment records from Atlantic Medical Joint, Atlantic Orthopeadics, Georgia Bone and Joint in Peachtree City, and Dryer Physical Therapy, Southern Regional Hospital; and hospitals in Charleston and Jacksonville.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.

5.  After instructions 1 through 4 have been completed, the RO/AMC should afford the Veteran a VA examination to determine whether he has any current right knee disorder that is related to service. 

The examiner should review the claims folder and note such review in the examination report or addendum.  Any indicated tests or diagnostic studies should be undertaken.

a) The examiner should provide an opinion as to whether any current right knee disorder is at least as likely as not (50 percent probability or more), the result of a disease or injury in active service, including documented in-service treatment for a severe right ankle sprain from June to August 1970. 

b) If the Veteran's right knee disorder is not found to be directly related to service, the examiner should opine whether it is at least as likely as not that the current right knee disorder was either caused or aggravated (made worse) by the Veteran's right ankle disorder.

c) The examiner should provide reasons for these opinions.

d) If the examiner cannot provide an opinion without resort to speculation, the examiner must provide reasons as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made. 

The Veteran is competent to report his symptoms and history and his reports must be considered in formulating any opinions.

The absence of evidence of treatment for right knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e) The examiner is advised that the Veteran is competent to his symptoms and history, and such reports, including those of a continuity of s symptomatology, must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected right ankle disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right ankle motion should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain. 

The examiner should report if there is ankylosis of the right ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position. 

The examiner must provide reasons for each opinion given.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine his current psychiatric disabilities (any disability present since June 2007) and whether they had their onset in service or are otherwise related to service.

The examiner should provide an opinion as to whether the Veteran has met the criteria for a diagnosis of PTSD at any time since June 2007.  

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis, and whether any stressor consists of fear of hostile enemy or terrorist action.

If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain which criteria are not met.

The examiner should provide an opinion as to whether any other psychiatric disability diagnosed since June 2007 had its onset in service or is the result of stressors experienced in service. 

The examiner should note the Veteran's complaints of depression during service, his reports of having taken anti-depression medications beginning in service, and the current diagnoses of major depression, anxiety disorder, and reports of adjustment disorder, and generalized anxiety disorder.

The examiner must provide reasons for each opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

8.  The AOJ should adjudicate all pending service connection claims, including the claim for service connection for right leg shortening.

9.  After completion of instructions 1 through 6 above, and adjudication of all pending service connection claims; schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing or following employment for which his education and occupational experience would otherwise qualify him.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (currently consisting of the back disability) would, in combination, preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner must provide reasons for the opinion.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

10.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and are otherwise complete.

11.  If, there remains any period during the appeal when the Veteran was unemployed but did not meet the percentage requirements for TDIU, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

12.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



